Citation Nr: 0822674	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  08-11 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to special monthly pension (SMP) for a surviving 
spouse based on the need for regular aid and attendance.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

This case has been advanced on the Board's docket pursuant to 
the provisions of 38 C.F.R. § 20.900.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record reveals that the issue on the title page 
is the one that has been developed and certified to the 
Board.  That issue was initiated by the appellant's 
submission of information that she was, or had been, in an 
assisted living situation for some time following the 
fracture of a hip.  This was further investigated to 
ascertain whether it was a skilled nursing facility.

After initial consideration, appellant, with her son's 
assistance tried to indicate that they were not seeking 
current aid and attendance benefits, but payment of some 
expenses from the period of assisted living period.  He has 
indicated that contact with the "Veterans Department in 
Charleston" resulted in his being told that some of the 
expenses might be recouped.  He indicated that the individual 
who had provided that information had since retired.

The statement of the case, while listing the issue on the 
title page suggests that her income may be excessive for 
death pension benefits without actually making a finding on 
this matter.  SMP for aid and attendance was denied in this 
document.

Of particular interest is the cover letter sent to the 
appellant with the statement of the case.  In a box at the 
top of the letter, right under the salutation, is the 
following statement:

Notice of Disagreement dated December 11, 
2006, indicated that the only thing 
requested was reimbursement of expenses 
for money spent for rehab and medication 
and that death pension/special monthly 
pension was not being sought.  Claims for 
reimbursement of medical expenses are 
grated when the claimant is in receipt of 
death pension or special monthly pension.  
Countable income in excess of the maximum 
rate of pension will preclude the 
benefit.

This appears closer to the benefit sought but no further 
consideration or legal citation was provided for appellant 
and her representative to offer argument of evidence.  
Evidence on file is insufficient to decide the issue of death 
pension benefits, which appears to need initial 
consideration, as income information is incomplete.  In view 
of the above information provided, initial consideration of 
that matter is indicated.

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC should undertake development 
in order to undertake initial 
consideration of entitlement to death 
pension benefits, to include special 
monthly pension as a start toward 
determining entitlement to the 
reimbursement suggested in the letter 
with the statement of the case.  
Development should include income and 
medical expense information for 
ascertaining countable income.

2.  Thereafter, the entire matter should 
be readjudicated, to include death 
pension and special monthly pension.  
Whether entitlement is determined or 
not, any legal provisions providing for 
reimbursement of medical expenses to a 
surviving spouse should be provided to 
the appellant and her representative so 
that appropriate argument or evidence 
may be supplied.

Thereafter, to the extent benefits sought are not granted, 
the appellant and her representative should be provided with 
as supplemental statement of the case and afforded a 
reasonable opportunity to respond thereto.  Thereafter, the 
matter should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome in this 
case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




